Citation Nr: 1818856	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-39 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for a skin disorder, characterized as tinea versicolor. 

3.   Entitlement to a compensable rating for malaria and/or residuals thereto.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's psychiatric disorder has been characterized by depression, anxiety, irritability, and disturbances of motivation and mood.  Moreover, occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  Throughout the period on appeal, the Veteran's skin disability is manifested by symptoms covering less than 5 percent of the exposed area and less than 20 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  The Veteran's service-connected malaria is not shown to be currently active or productive of residual liver impairment, spleen impairment, or other significant and non-transient residuals.  

4.  The Veteran's service-connected disabilities did not prevent him from obtaining and retaining substantially gainful employment during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 10 percent for a skin disability, characterized as tinea versicolor, have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, DC 7806 (2017).

3.  The criteria for a compensable rating for malaria and/or residuals thereto have not been met. U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.20, 4.31, 4.88b, DC 6304 (2017).  

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected psychiatric disorder, malaria, and skin disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




Psychiatric Disorder

The Veteran's psychiatric disorder, diagnosed as PTSD, was assigned a disability rating of 50 percent under 38 C.F.R. § 4.130, DC 9411.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not on balance cause social and occupational impairment with deficiencies in most areas of his daily living.  Specifically, at a September 2013 VA examination, the Veteran stated that he "is doing just fine."  He endorsed symptoms of anxiety, distressing dreams, flashbacks, avoidance of activities, sleeping difficulties, memory loss, and irritability.  On examination, he was noted to be coherent, with logical thought process.  The examiner indicated that his condition was stable and there was no evidence of "psychological crisis," hospitalizations, or a significant change in medications.  As such, the examiner opined that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  In December 2013, the Veteran presented for a treatment evaluation as "calm, cooperative, and in no acute distress."  He displayed goal directed thought process with normal speech and good judgment.  He denied any suicidal or homicidal ideations.  There was no evidence of a thought disorder or psychosis.  Similarly, in a March 2014 treatment evaluation, the Veteran's medical provider noted that the Veteran denied any new complaints since his last December 2013 evaluation.  There was no evidence of suicidal/homicidal ideations, psychosis, thought disorder, or hallucinations.  

In May 2015, the Veteran reported an increase in depression and irritability.  He "emphatically denied suicidal/homicidal ideations."  On examination he was alert and oriented in all spheres with normal speech and coherent thought process.  There was no evidence of suicidal ideations, thought disorder, delusions, or a psychosis.  In October 2015, the Veteran reported "less nightmares" but indicated that he was still depressed.  He presented as cooperative and reasonable, and was appropriately dressed.  He was alert, attentive, and oriented in all spheres with fair insight and judgment.  There was no evidence of a thought disorder, psychosis, hallucinations, or suicidal/homicidal ideations.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 50 percent for the period on appeal.  Moreover, while the Veteran exhibited some symptoms of a higher rating, including irritability and some occupational/social impairment, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantify the level of occupational and social impairment caused by those signs and symptoms; and assign an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes without any signs of a psychosis, suicidal ideations, obsessive rituals, thought disorder, hallucinations, or delusions.  Ultimately, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran reports that he isolates himself socially, he has been married and living with his wife for over 30 years.  Further, the Veteran indicated at this September 2013 VA examination that he retired in 1989 for reasons unrelated to his psychiatric disorder.  Therefore, his level of social occupational impairment was not deficient in most areas even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

Additionally, the Board acknowledges the Veteran's assertions that a higher rating is warranted based upon a previous psychiatric admission for 45 days in 2005.  However, the Board finds that this period of time is outside the appeal period and there is no indication in the record that he required a subsequent hospitalization during the period on appeal for his psychiatric disorder.  Moreover, to the extent the Veteran contends that his GAF scores support a higher rating, the Board notes that the revised DSM-5 eliminates GAF scores and applies to all cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014); See also Golden v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 202.  

Skin Disorder

In this case, the Veteran's skin disorder, which has been diagnosed as tinea versicolor, is currently assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7806.  The next higher 30 percent rating is warranted if at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas are affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, in a September 2013 VA examination, the examiner observed that the Veteran's skin condition affected less than 20 percent of his entire body and less than 5 percent of his exposed body.  There was no scarring or disfigurement related to his condition.  Additionally, while the Veteran used topical antifungal cream constantly/near constantly during the prior year, this is not considered a corticoid steroid or immunosuppressive drug.  

Further, the Veteran's treatment records do not support a higher rating based upon size of the skin disorder or the use of corticosteroids or other immunosuppressive drugs at any point during the time on appeal.  In fact, the September 2013 VA examiner recorded that the Veteran used Ketoconazole on a constant or near-constant basis, but it is not shown to be a corticosteroid or immunosuppressive drug.  Further, the Veteran's January 2015 treatment evaluation did not report any skin abnormalities.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's skin disorder on a schedular basis.

Although the Veteran contends in his January 2015 notice of disagreement and his November 2015 substantive appeal that his skin disability covers at least 60 to 65 percent of his body, the Board finds that the findings of the September 2013 VA examiner and the January 2015 VA clinician warrant greater probative weight because they lack any pecuniary interest in the outcome.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The Board has also considered all potentially applicable diagnostic codes that rate his skin disorder.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, the objective evidence medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring related to his skin condition that would warrant a higher rating.  

Malaria

The Veteran's malaria/residuals thereto, has been assigned a noncompensable rating under 38 C.F.R. § 4.88b, DC 6304.  In order to warrant a compensable rating for malaria, the evidence must show malaria with an active disease process (100 percent).  Id.  Further, relapses must be confirmed by the presence of malarial parasites in blood smears.  Otherwise, malaria is to be rated on the basis of residuals such as liver or spleen damage under the appropriate system.

In this case, the Board determines that a compensable rating is not warranted for recurrent malaria or residuals thereto.  Specifically, at a September 2013 VA examination, the examiner determined that the Veteran's malaria was inactive.  Moreover, he noted that the Veteran was not experiencing any symptoms or residuals attributable to malaria.  

Similarly, the Veteran's treatment records do not demonstrate a diagnosis or related symptoms that would warrant a compensable rating.  Specifically, while the Veteran asserts that he has had numerous "fevers" related to a relapse in his malaria, there is simply no evidence that the Veteran was ever hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Additionally, there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under those systems.

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability and ankle disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric and ankle disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Specifically, with respect to his psychiatric disorder, while the Veteran reported that he had irritability and panic attacks, these symptoms were discussed and addressed by the VA examiners and treating medical providers.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




TDIU

The Veteran asserts that he is unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted for the period on appeal. 

As an initial matter, the Veteran does not meet the schedular rating criteria for any portion of the period on appeal.  Specifically, the Veteran has a service-connected psychiatric disorder (50 percent), skin disorder (10 percent), and residuals of malaria (noncompensable), for a combined 60 percent rating.  

Further, referral for extra-schedular consideration is not for application because the Veteran's service-connected disorders do not prevent him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  Specifically, as discussed, the September 2013 VA examiner determined that the Veteran's psychiatric disorder only causes some occupational deficiencies with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Further, a separate VA examiner in September 2009 opined that the Veteran's skin condition and residuals of malaria do not cause any functional limitations and therefore have no impact on the Veteran's ability to obtain and maintain employment.   

Additionally, the Board notes that the Veteran worked for more than 30 years after service as a mechanic, plumber, and superintendent.  Moreover, there is no evidence in the medical records that the Veteran retired from employment for any reason related to his service connected disabilities.  As such, given that the Veteran's service-connected disorders do not prevent the Veteran from being able to mentally or physically perform his previous job duties, the Board finds that the Veteran is able to obtain and maintain substantial gainful activity, despite some limitations.  

The Board has also considered the statements from the Veteran which indicate that he has substantial employment limitations due to his service-connected disabilities.  Specifically, he stated that his treating doctor opined in November 2005 that he was unable to work upon discharge from the hospital in 2005.  However, the Board notes that the Veteran has already been awarded a temporary 100 percent disability rating for his 2005 psychiatric hospitalization, and there is no evidence in record during the current period on appeal that the Veteran was unable to work or maintain employment as a result of his service-connected disabilities.  Further, the Board assigns more probative weight to the well-reasoned medical opinions from the VA examiners, as well as the medical evidence which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantial gainful employment.  Additionally, the Board finds that the clinical evidence is also sufficient for the Board to make its own conclusions as well.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

As such, the Veteran's TDIU claim is denied.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  While the Veteran contends that the VA examiners did not properly document and address the severity of his psychiatric symptoms, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

A rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, is denied. 

A rating in excess of 10 percent for a skin disorder, characterized as tinea versicolor, is denied. 

A compensable rating for residuals of malaria and/or residuals thereto is denied. 

TDIU is denied.  




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


